Exhibit 10.18

For grants to Harbor Point legacy employees under the 2006 Plan

 

    LOGO [g76037g98m21.jpg]    

 

      Harbor Point Limited       Chesney House       96 Pitts Bay Road      
Pembroke HM 08, Bermuda      

 

T 441 292 5330

     

F 441 296 1827

 

www.harborpoint.com

Restricted Stock Award Letter

 

Company Information:       Name Information: Harbor Point Limited    
[                             ] Chesney House     96 Pitts Bay Road     Pembroke
HM 08     Bermuda     Phone: 441-292-5330     Fax: 441-296-1827    

 

 

Effective as of the date of grant, subject to the restrictions described below,
you have been awarded an option to purchase common shares of Harbor Point
Limited as set forth below:

 

Grant Type:  

 

    Date of Grant:  

 

Restricted Stock #:  

 

    Date of Expiration:  

 

Number Granted:  

 

    FMV Per Share:  

 

Vesting Type:  

 

    Exercise Price:  

 

Vesting Start Date:  

 

    Total Grant FMV:  

 

Vesting Schedule:

 

 

  Date Vested           Shares Vested    

 

   

 

   

 

   

 

   

 

    Total:      

 

 

Your award is made pursuant to and subject to the terms of the Harbor Point
Limited 2006 Equity Incentive Plan, the terms of which are hereby incorporated
by reference, and the award is subject to all terms and conditions contained
therein.

 

 

 

 

    

 

Name:      Company: Harbor Point Limited

 

    

 

Date:      Date:



--------------------------------------------------------------------------------

Additional terms for grants to Harbor Point legacy

employees from 6/4/2008 though 3/2/2010

Additional Terms Relating to

Restricted Stock Award

The Restricted Period shall lapse on an accelerated basis with respect to all or
a portion of your shares of Restricted Stock under the following circumstances:

(a) Except as provided below, if you are employed by the Company or a Subsidiary
at the date of a Change in Control, the Restricted Period applicable to all
shares of Restricted Stock shall lapse on such date. However, if the Board
determines that a transaction (whether or not constituting a Change in Control)
constitutes a “merger of equals” or an “acquisition of the Company”, then the
Restricted Period shall not lapse upon consummation of such transaction, but
shall lapse in accordance with the provisions of (i) or (ii) below, as
applicable:

 

  (i) if the Board determines that the transaction constitutes a “merger of
equals,” then the Restricted Period shall lapse on the earliest of the following
dates, so long as you remain employed by the Company or a Subsidiary on the
applicable date: (1) the Date Vested as shown on the Restricted Stock Award
Letter (the “Vesting Date”); (2) the second anniversary of the consummation of
such transaction; or (3) the date of termination of your employment by the
Company without Cause or by you for Good Reason, in either case during the
two-year period following consummation of such transaction;

 

  (ii) if the Board determines that the transaction constitutes an “acquisition
of the Company”, then the Restricted Period shall lapse on the earliest of the
following dates, so long as you remain employed by the Company or a Subsidiary
on the applicable date: (1) the Vesting Date; (2) the first anniversary of the
consummation of the transaction; or (3) upon termination of your employment by
the Company without Cause or by you for Good Reason, in each case during the
one-year period following consummation of such transaction.

 

1



--------------------------------------------------------------------------------

(b) In the event of a Public Offering, the Restricted Period applicable to all
shares of Restricted Stock shall lapse on the earlier of the Vesting Date or the
second anniversary of such Public Offering, in either case so long as you remain
employed by the Company or a Subsidiary on the applicable date. If, prior to the
Vesting Date and within two years following the date of a Public Offering, your
employment is terminated by the Company without Cause or you terminate your
employment for Good Reason, the Restricted Period shall lapse with respect to
the following number of shares of Restricted Stock: the product (rounded to the
nearest whole number) of (1) the number of shares of Restricted Stock and (2) a
fraction the numerator of which is the number of full months elapsed from the
date of grant to the date of such termination and the denominator of which is
sixty (the number of shares so determined being referred to as the “Pro Rata
Vested Shares”).

(c) If, prior to the Vesting Date and under circumstances not described in
paragraph (a) or (b) above, your employment is terminated by the Company without
Cause or you terminate your employment for Good Reason, the Restricted Period
shall lapse with respect to a number of shares of Restricted Stock equal to the
Pro Rata Vested Shares.

 

2



--------------------------------------------------------------------------------

Additional terms for grants to Harbor Point legacy

employees on March 3, 2010

Additional Terms Relating to

Restricted Stock Award

1. Upon termination of your employment or service with the Company and its
Affiliates due to Retirement, the Restriction Period applicable to all of your
Restricted Stock shall not lapse and but will lapse according to the schedule
set forth in this Restricted Stock Award Letter as though you were still
employed; provided, that, during the period following Retirement and prior to
the lapse of the applicable Restriction Period, you do not enter into any
employment, consulting, service or similar arrangements or accept any
directorship, in each case with any entity in the insurance or reinsurance
industry, that has not been pre-approved by the Committee in its sole
discretion. In the event that you do enter into any such employment, consulting,
service or similar arrangement, or accept any such directorship, without
obtaining such approval, all of your Restricted Stock for which the Restriction
Period has not lapsed shall be immediately forfeited.

2. The Restriction Period shall lapse on an accelerated basis with respect to
all or a portion of your shares of Restricted Stock under the following
circumstances:

(a) Except as provided below, if you are employed by the Company or an Affiliate
at the date of a Change in Control, the Restriction Period applicable to all
shares of Restricted Stock shall lapse on such date. However, if the Board
determines that a transaction (whether or not constituting a Change in Control)
constitutes a “merger of equals” or an “acquisition of the Company”, then the
Restricted Period shall not lapse upon consummation of such transaction, but
shall lapse in accordance with the provisions of (i) or (ii) below, as
applicable:

 

  (i) if the Board determines that the transaction constitutes a “merger of
equals,” then the Restriction Period shall lapse on the earliest of the
following dates, so long as you remain employed by the Company or an Affiliate
on the applicable date: (1) the Date Vested as shown on the Restricted Stock
Award Letter (the “Vesting Date”); (2) the second anniversary of the
consummation of such transaction; or (3) the date of termination of your
employment by the Company without Cause or by you for Good Reason, in either
case during the two-year period following consummation of such transaction;

 

1



--------------------------------------------------------------------------------

  (ii) if the Board determines that the transaction constitutes an “acquisition
of the Company”, then the Restriction Period shall lapse on the earliest of the
following dates, so long as you remain employed by the Company or an Affiliate
on the applicable date: (1) the Vesting Date; (2) the first anniversary of the
consummation of the transaction; or (3) upon termination of your employment by
the Company without Cause or by you for Good Reason, in each case during the
one-year period following consummation of such transaction.

(b) If, prior to the Vesting Date and under circumstances not described in
paragraph (a) above, your employment is terminated by the Company without Cause
or you terminate your employment for Good Reason, the Restriction Period shall
lapse with respect to the following number of shares of Restricted Stock: the
product (rounded to the nearest whole number) of (1) the number of shares of
Restricted Stock and (2) a fraction the numerator of which is the number of full
months elapsed from the date of grant to the date of such termination and the
denominator of which is sixty.

(c) The Board has determined that the amalgamation of Harbor Point Limited with
a wholly-owned subsidiary of Max Capital Group Ltd. pursuant to an Agreement and
Plan of Amalgamation, dated as of March 3, 2010, will not constitute a “merger
of equals” for purposes of this Restricted Stock Award Letter and the Restricted
Stock issued hereunder and the Restricted Period shall not accelerate as set
forth in paragraph (a) above.

 

2



--------------------------------------------------------------------------------

Amendment, effective May 10, 2010, to grants made

to certain Harbor Point legacy employees

prior to March 3, 2010

Amendment to

Restricted Stock Awards

THIS AMENDMENT (this “Amendment”) to the Restricted Stock Awards listed herein
is made effective as of May 10, 2010. Capitalized terms used but not defined in
this Amendment shall have the meanings ascribed to such terms in the Harbor
Point Limited Amended and Restated 2006 Equity Incentive Plan, as amended and
restated effective March 3, 2010 (the “2006 Plan”).

WHEREAS, Harbor Point Limited (the “Company”) has adopted the 2006 Plan and has
granted to [Name] (the “Participant”) Award(s) of Restricted Stock on the dates,
in the amounts and such vesting terms as set forth in Section 1 below (the
“Restricted Stock Awards”);

WHEREAS, pursuant to the restatement of the 2006 Plan effective March 3, 2010,
among other things, the definition of the term “Retirement” was modified to
mean, generally, the termination by a Participant without Good Reason after the
date on which the Participant attains at least age 55 and has been employed by
the Company and its Affiliates for at least five years;

NOW, THEREFORE, the Restricted Stock Awards are amended as follows:

1. This Amendment applies to the unvested portion of each of the Restricted
Stock Awards previously granted to the Participant and listed below (the
“Outstanding Restricted Stock”):

 

Date of Grant

 

Number of

Shares Subject

to Original

Award

 

Original Vesting Schedule

 

Number of Shares

Unvested as of

May 10, 2010

(Outstanding

Restricted Stock)

                             

2. The following is added as a new term with respect to the Outstanding
Restricted Stock:

Upon termination of your employment or service with the Company and its
Affiliates due to Retirement, the Restricted Stock shall continue to vest
according to the schedule set forth in the applicable Restricted Stock Award
Letter as though you were still employed; provided, that, during the period
following Retirement and prior to the lapse of the applicable Restriction
Period,



--------------------------------------------------------------------------------

you do not enter into any employment, consulting, service or similar
arrangements or accept any directorship, in each case with any entity in the
insurance or reinsurance industry, that has not been pre-approved by the
Committee in its sole discretion. In the event that you do enter into any such
employment, consulting, service or similar arrangement, or accept any such
directorship, without obtaining such approval, all unvested Restricted Stock
shall be immediately forfeited.

3. Except as modified hereby, the Restricted Stock Award shall remain in full
force and effect.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Amendment by its
authorized representative, and the Participant has hereunto set his hand.

 

HARBOR POINT LIMITED By:  

 

Name:   Title:   ACCEPTED AND AGREED: [NAME]

 

 

3